993 So.2d 1030 (2008)
D.E.R., Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-676.
District Court of Appeal of Florida, Second District.
January 25, 2008.
James Marion Moorman, Public Defender, and Allyn M. Giambalvo, Assistant Public Defender, Bartow, for Appellant.
D.E.R., pro se.
Bill McCollum, Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
We affirm the order withholding adjudication and placing D.E.R. on probation without prejudice to his filing a petition for writ of habeas corpus in the circuit court to challenge the voluntariness of his plea based on alleged ineffective assistance of counsel. See State v. T.G., 800 So.2d 204, 213 (Fla.2001) (recognizing that Florida Rule of Criminal Procedure 3.850 does not apply to juvenile proceedings); J.M.B. v. State, 750 So.2d 654, 655 (Fla. 2d DCA 1999) (stating that when a juvenile does not file a motion to withdraw his plea, "the proper avenue for a juvenile to challenge the voluntariness of his plea is by petition for writ of habeas corpus in the circuit court").
Affirmed.
SALCINES and VILLANTI, JJ., concur.